Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments on page 6-9 filed 07/29/2022 with respect to claim objections and rejections have been fully considered. It is noted that the claims have been amended and the rejections have been updated in light of the amended claims.
Applicant’s arguments, see Page 6, filed 07/29/2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see page 6-7, filed 07/29/2022, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C 112(b) of claims 1 and 3 has been withdrawn. 
Applicant's arguments, see pages 7-9 filed 07-29/2022, with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Applicants arguments, see page 8, that Kraus fails to disclose an aspect in which the filament insert hole is provided only in the filament holding portion, i.e., an aspect in which the filament holding portion has the filament insert hole. Examiner points to Figure 3 of Kraus or to Annotated Figure A included below in the rejection of claim 1 and points to Para [0046] of Kraus which states “The electrode then consists of at least 2 parts (FIG. 3 and FIG. 4): an electrode base (A) and at least one further inner zone (B) inserted into this base. In addition, the electrode may also have further zones (C) between the zone (A) and the zone (B), in which case the innermost zone receives the thin rod (5).” Figure 3 of Kraus clearly shows a filament insert hole (hole in which filament (5) is in) that is only provided in the filament holding portion (zone B). In light of this teaching by Kraus, this argument is not found persuasive. 
Regarding Applicants argument, see page 9, that Kraus neither discloses nor suggests preventing an additional cooling member configured to cool the filament holder from cooling the filament holding portion.  It is noted that these features are not cited in either the rejected nor the amended claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such this argument is not persuasive. 
	Regarding Applicants argument, see page 9, that a person viewing Kraus in the manner suggested by the Examiner would not be motivated to prevent the electrode from cooling the filament holding portion. As stated above, Examiner does not rely on Kraus or any reference to teach preventing the electrode from cooling the filament holding portion, as there is no limitation in the claims stating that applicant’s invention does so. As stated above, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such this argument is not persuasive.
Regarding Applicants argument, see page 9, Kraus does not motivate a person skilled in the art to provide the filament insert hole only in the filament holding portion. Examiner reiterates that Kraus does teach the filament insert hole only in the filament holding portion (as shown by figure 3 and in Para [0046] of Kraus, and as illustrated by examiner in response to argument above and in rejection below) as such this argument is not found persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US Patent Pub US 20110226628 A1).
Regarding Claim 1 as best understood, Kraus teaches A filament holder comprising
A base portion (B, See figure 3 of Kraus); and a filament holding portion (Fig 3, 2) Which is above the base portion (See figure 3 of Kraus where filament holding portion is above the center portion of the base), which is made of carbon (Kraus Para [0038] “All known types of carbon, which are suitable for use as electrodes, may be used as a material for the electrode according to the invention.”) and which has a substantially truncated cone shape (Fig 3, 2), wherein: the filament holding portion has, a filament insert hole which is opened in a top surface of the filament holding portion and which is configured to hold a silicon filament inserted therein (Annotated Figure A); a thickness of the filament holding portion between an outer periphery of the top surface of the filament holding portion (Annotated Figure A) and an inner wall surface (Annotated Figure A), which is contacted by the silicon filament, of the filament insert hole is not more than 3 mm at least one location (tip of the taper, See thin portion on Annotated Figure A); and an outside shape of the base portion is a truncated cone, a cylinder, or an inverted truncated cone (Kraus Para [0024] “The electrode according to the invention (FIG. 1) consists of a cylindrical main body (1) having a tip (2), which is surrounded by a raised edge (3).”)

    PNG
    media_image1.png
    734
    831
    media_image1.png
    Greyscale

Annotated figure A: Figure 3 of Kraus
However, Kraus does not teach an angle between an axis and a generatrix of the substantially truncated cone shape is 11 degrees or more and less than 15 degrees and the angle between the axis and the generatrix is 11 degrees or more and less than 15 degrees over a region of at least 10 mm along the axis from the top surface of the filament holding portion. 
However, Kraus does disclose an angle between an axis and a generatrix of the substantially truncated cone is 15 degrees (Kraus Para [0042] “The cone angle (.alpha.) is from 15.degree. to 45.degree.”) and the angle between the axis and the generatrix is 15 degrees (Kraus Para [0042] “The cone angle (.alpha.) is from 15.degree. to 45.degree.”) over a region of at least 10 mm along the axis from the top surface of the filament holding portion (Kraus Para [0040] “The height (LS) of the electrode tip is from 10 to 40 mm”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle of the holder of Kraus to be under be more than 11 degrees and less than 15 degrees as a matter of routine optimization since the prior art teaches 15 degrees which is in the general range of less than 15 degrees (e.g. this could be just under 15 degrees) and it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation” See MPEP 2144.05. Further, there seems to be a lack of criticality in the disclosure of the instant application for the specific claimed range. (Instant application Specification page 12 “… Between the axis and the generatrix is not less than 10 degrees and not more than 30 degrees. The results of experiments demonstrate that the angle (theta) between the axis and the generatrix is preferably not less than 11 degrees and not more than 25 degrees, more preferably not less than 11 degrees and not more than 16 degrees, particularly25 preferably not less than 11 degrees and less than 15”). Specifically, the specification seems to indicate that 15 degrees is just a preferable configuration and not critical to the operation of the device.
Regarding Claim 3 Kraus teaches all the limitations of claim 1 and in addition teaches wherein a maximum thickness (See Annotated Figure A) of the filament holding portion (See Annotated Figure A) between an outer peripheral surface of the filament holding portion (See Annotated Figure A) and a wall surface of the filament insert hole (See Annotated Figure A), in a region from the top surface to a bottom of the filament insert hole, is not more than 30 mm (Kraus Para [0062] The diameter (D5) of the insert at its widest position is from 20 to 50 mm, preferably from 25 to 45 mm and particularly preferably from 30 to 40 mm.” See Annotated figure A relative to D5.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilbert (US 5277934 A) teaches a similar filament holder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723